 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9                                       WESTERN DIVISION
10
     ____________________________________
11                                      )
     ANTHONY PAUL PEATE,                          ) No. LA CV 18-09209-VBF-KES
12                                      )
                           Petitioner,  )            ORDER
13                                      )
                                        )            Overruling Petitioner’s Objections;
14                 v.                   )            Adopting the Report & Recommendation;
                                        )            Denying the Habeas Corpus Petition;
15                                      )
     J. LIZARAGA (Warden) and           )            Dismissing the Action With Prejudice;
16   People of State of California,     )            Directing the Entry of Separate Judgment;
                                        )            Terminating and Closing Action (JS-6)
17                        Respondents.  )
     ____________________________________
18
19          Pursuant to 28 U.S.C. section 636 and Fed. R. Civ. P. 72, this Court has reviewed the
20   pro se Petition for a Writ of Habeas Corpus by a Person in State Custody Pursuant to 28
21   U.S.C. section 2554, CM/ECF System Document (“Doc”) 1; respondent Lizaraga’s Answer
22   (Doc 12) and lodged documents (Doc 13); the Report and Recommendation (“R&R”) of the
23   United States Magistrate Judge (Doc 16); the timely objections constructively filed by
24   petitioner Peate on May 22, 2019 (Doc 19); and the applicable law.
25          As required by Fed. R. Civ. P. 72(b)(3), the Court has engaged in de novo review of
26   the portions of the R&R to which petitioner has specifically objected and finds no defect of
27   law, fact, or logic in the R&R. The Court finds discussion of the objections to be
28   unnecessary on this record. “The Magistrates Act ‘merely requires the district judge to make
 1   a de novo determination of those portions of the report or specified proposed findings or
 2   recommendation to which objection is made.’” It does not require a written explanation of
 3   the reasons for rejecting objections. See MacKenzie v. Calif. AG, 2016 WL 5339566, *1
 4   (C.D. Cal. Sept. 21, 2016) (citation omitted). “This is particularly true where, as here, the
 5   objections are plainly unavailing.” Smith v. Calif. Jud. Council, 2016 WL 6069179, *2 (C.D.
 6   Cal. Oct. 17, 2016). Accordingly, the Court will accept the Magistrate Judge's factual
 7   findings and legal conclusions and implement her recommendations.
 8
 9                                             ORDER
10          Petitioner’s objection [Doc # 19] is OVERRULED.
11          The Report and Recommendation [Doc # 16] is ADOPTED.
12          The petition for a writ of habeas corpus [Doc # 1] is DENIED.
13          Final judgment consistent with this order will be entered separately as required by
14   Fed. R. Civ. P. 58(a). See Jayne v. Sherman, 706 F.3d 994, 1009 (9th Cir. 2013).
15          The Court will rule on a certificate of appealability by separate order.
16          This action is DISMISSED with prejudice.
17          The case SHALL BE TERMINATED and closed (JS-6).
18          IT IS SO ORDERED.
19
20   Dated: June 14, 2019                            ____________________________
21                                                       Hon. Valerie Baker Fairbank
22                                                   Senior United States District Judge
23
24
25
26
27
28
